Citation Nr: 1219853	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  11-12 767	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin



THE ISSUE

Entitlement to service connection for cervical spine degenerative disc disease.



REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs



ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel




REMAND

The Veteran had active military service from February 1969 to December 1970.  

This matter comes before the Board of Veterans' Appeals (Board) following an appeal of a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The Veteran asserts that he injured his neck during military service after he fell off a truck.  He believes his currently diagnosed multi-level degenerative disc disease of the cervical spine, which has been claimed as a neck disability, is a result of the in-service fall and should be service connected.  The RO has conceded the Veteran's fall in service from a truck.  The Veteran's service treatment records (STRs) are unavailable for review.  

The evidence includes chiropractic treatment records from Gosso-Waidelich Chiropractic.  The records, in particular, reflect the Veteran's complaints and treatment for neck pain as early as December 1996.  An x-ray of the cervical spine at that time was unremarkable for fracture or pathology; there were, however, findings of hypolordosis and flattening of the cervical spine.  The Veteran was seen again for chiropractic treatment in November 2005 following a slip and fall accident caused by icy conditions.  The Veteran was treated for localized pain and tenderness over the right elbow and the right cervical/dorsal region.  

Radiographic studies as well an MRI (magnetic resonance imaging), beginning in 2006, have revealed degenerative changes associated with the Veteran's cervical spine.  

In a September 2009 statement (VA Form 21-4138) to the RO, the Veteran reported that his neck hurt "quite a lot" when he fell off the truck in service, but he "shrugged it off."  The Veteran also reported experiencing pain and neck stiffness for several days after the fall, but could not recall whether or not he sought treatment in service for the injury.  He added that he had had no subsequent issues with his neck until his injury in November 2005.  Additionally, the Veteran submitted a letter from an insurance company to the Veteran's then attorney, dated in January 2007, in which the insurance company identified the Veteran's injury to his neck (presumably associated with the November 2005 fall) as an "exacerbation of a chronic neck condition [the Veteran] ha[d] had for years."  

In a report of February 2010 VA examination, a medical opinion offered by the examiner was unfavorable to the Veteran's claim.  The examiner found the Veteran's cervical degenerative changes to be likely age-related and not due to service.  In particular, the examiner commented on the lack of treatment in service and post service for many years, as well as the intervening injury in November 2005.  

The Board notes that in the above-noted September 2009 statement, the Veteran commented: 

In speaking with my VA doctor [Dr. P. A.], it now appears that my neck problem originated long before the 2005 injury, based on MRI scans as read by my VA doctor.  He said that the extent of the injury in 2005 exacerbated a "pre-existing" condition, one that was much older than 2005.  

A review of the Veteran's VA treatment records does not reflect any statement from Dr. P. A. (noted in a June 2009 VA treatment record as a staff physician at the VA Medical Center (VAMC) Minneapolis) regarding an exacerbation of a pre-existing condition or otherwise the date of onset of the Veteran's cervical spine disability.  Furthermore, the connection between what a physician said and a layman's account of what he purportedly said, filtered as it was through a layman's sensibilities, is too attenuated to constitute competent medical evidence of the type needed to substantiate this claim.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Nonetheless, at a minimum, VA has a duty to follow up on the Veteran's report of what Dr. P. A. allegedly said to him.  If true, such a statement could have a bearing on the Veteran's claim for service connection for cervical spine degenerative disc disease.  The Veteran, therefore, should be apprised that he should obtain and submit (or provide sufficient information so VA can obtain for him) an opinion from Dr. P. A. or any other private or VA health care provider.  38 C.F.R. § 3.159(c)(4) (2011).  

The Board also notes that the Veteran's lay statements in this case are seemingly contradictory regarding the continuity of neck symptoms following his period of active service.  The Veteran reported in the above-noted September 2009 statement that after service he had had no subsequent issues with his neck until the slip and fall injury in November 2005.  Likewise, in a Social Security Administration (SSA) report of medical examination, dated in October 2008, the Veteran reported problems with his neck since his November 2005 fall.  However, in the report of February 2010 VA examination, the Veteran was noted to report that he first began having neck pains in the late 1970s and started to see a chiropractor in Murray, Wisconsin.  He was also noted to report that he had been told by a doctor in the 1980s that he had arthritis based on an x-ray study.  Thereafter, in a VA Form 9 (Appeal to Board of Veterans' Appeals), received by the RO in May 2011, the Veteran reported pain and mobility issues associated with his neck dating back to his period of active military service.  

In light of this remand to further investigate any alleged statement from Dr. P. A., the Board believes that the Veteran should be scheduled for an additional VA examination to allow the examiner to clearly set forth the medical reasons for accepting or rejecting the Veteran's lay observations regarding the reported continuous pain and mobility symptoms since service.  See Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the presence of disability even where not corroborated by contemporaneous medical evidence).  The Board notes that lay evidence has been found to be competent with regard to a disease with unique and readily identifiable features that is capable of lay observation.  See e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flat feet).  

The Board notes that if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (The phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.)  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA and private health care providers who have treated him for his cervical spine disability since April 2010, the date of the most recent VA treatment reports of record.  After securing any necessary releases, an attempt to obtain these records should be made.  

2.  Inform the Veteran that he should submit the written opinion of any private or VA medical health care provider (such as from Dr. P. A.) that may be favorable to his claim for service connection for cervical spine degenerative disc disease.  (The Veteran should be given time to submit the opinion before proceeding with the actions requested below.)

3.  Upon completion of the above development, the Veteran should be afforded a VA examination to address his claim for service connection for cervical spine degenerative disc disease.  The claims folder and a copy of this remand must be provided to the examiner and reviewed as part of the examination.  

The examiner is advised that the Veteran's service treatment records are unavailable for review.  The examiner should take a detailed history regarding all injuries to the Veteran's neck, including any injury incurred as a result of falling off a truck in service.  

The examiner is requested to identify any and all current disorders of the cervical spine.  The examiner is further requested to provide an opinion as to the medical probabilities that each currently diagnosed cervical spine disability can be related to the Veteran's military service.  The examiner should offer an explanation for his or her opinion with discussion of the relevant evidence.  The examiner should set forth the medical reasons for accepting or rejecting the Veteran's report (lay observations) of neck pain and mobility problems since service.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer an explanation for the conclusion that an opinion could not be provided without resorting to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  (If additional testing or information gathering is indicated, the agency of original jurisdiction should undertake such development to aid the examiner in arriving at a definite opinion.)

4.  The Veteran's claim should then be readjudicated in light of all additional evidence.  If this claim continues to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

